ORDER

PER CURIAM.
Scott Ketchem (“Spouse”) appeals from a decision by the Labor and Industrial Relations Commission (“the Commission”) that denied death benefits for his wife, Amanda Ketchem (“Deceased”). Spouse claims two points on appeal. First, Spouse claims that the Commission’s determination that Deceased was not in the course and scope of her employment is error. Second, Spouse contends that the Commission’s decision was the result of the improper and unconstitutional vote of a member of the Commission.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).